Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 15-29, in the reply filed on 8/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “preferably  from 10 to 18 carbon atoms” in lines 2-3 of claim 17, renders the claim indefinite because it is unclear if the limitation follows the word “preferably” is part of the claimed. 
Claims 22-24 and 26 recite the limitation "the composition".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/198747 A1.
The WO reference teaches a process for treating a mixture comprising oil (e.g., bitumen)  and solids by adding a composition comprising at least one surface active cationic components such as cholinium, a carboxylate anion having 6-20 carbon atoms (e.g., isostearate), and water into the mixture. The ratio of the composition to water is within claimed. It is noted that the WO does not explicitly teaches the characteristics of the components as in claims 22-25, 28, and 26. However, the components of the WO reference are the same as claimed composition. It is inherent that the components of the WO reference would have characteristics as claimed.  Isostearate is derived from by tall-oil fatty acid dittrimerization and hydrogenation of a monomeric residue. The WO reference also teaches that the treating of the tailings originated  from separation of bitumen or asphaltenes. See; pages 1, lines 9-33; page 5 through page 7, line 16; experimental; claims 1, 6, 7 and 12. 
The WO reference does not teach that the mixture is oil sand and does not teach that the surface active cationic component in the composition comprises neodecanoate as the carboxyl anion has an effective concentration as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by treating oil sands because the treating mixture of the WO reference comprises solids (e.g., sands) and hydrocarbons (oil). Therefore, it would be expected the composition of the WO reference would effective to treat an oil sand feedstock. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by utilizing a composition  comprises neodecanoate as the carboxyl anion because the WO reference teaches that carboxylate anion having 6-20 carbon atoms can be used and where the neodecanoate comes from does not affective the outcome of the process of the WO reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAM M NGUYEN/            Primary Examiner, Art Unit 1771